DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note: When making amendments, applicant is required to indicate the removal of a claim feature such as by means of strike-through, and to indicate the addition of a claim feature by way of underline.  This is noted because, for example, the originally recited cryogenic system of claim 2 is no longer present in the claim amendments filed 12/2/2019.  While the Examiner acknowledges that this feature was moved to claim 1, applicant must indicate its removal from claim 2 by way of, for example, strike-through.  Applicant is requested to ensure that any future amendments be indicated as explained above. 
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 13, 14, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 5,
The phrase “the SQUID includes a plurality of SQUIDs” on lines 1-2 is indefinite.  A single SQUID cannot include plural SQUIDS.  As such, the above phrase is indefinite because it is unclear how the SQUID includes more than one SQUID. It is suggested to add the phrase “at least one” in front of the initial SQUID recitation of claim 1 and in claim 5 to overcome this issue.
The phrases “wherein the linearization circuitry includes a dedicated feedback loop and dedicated switching configured to engage/disengage said dedicated feedback loop, for each of one or more of the plurality of SQUIDS” on lines 3-5 and “wherein the dynamic range module output signal includes a plurality of a flux locked loop outputs (FLL outputs) communicated over a plurality of channels, from each of the plurality of SQUIDs, respectively” on the last three lies is indefinite. Applicant states that engaging/disengaging of the dedicated feedback loop is for each of one or more of the plurality of SQUIDS.  Stating for each of the SQUIDS would reasonably mean all SQUIDS, but stating “or more” renders the claim indefinite because this phrase would also include all SQUIDS, and it is unclear how there can be “more” switching operations of the loops for more than all of the loops. The above phrase is further indefinite because applicant also stated and requires a plurality of flux locked loop outputs.  A plurality of outputs requires a plurality of loops, and as such, the above phrase is further unclear applicant 
As to Claim 6,
The phrase “said coarse SQUID being sized sufficiently small to sense an entirety of the magnetic fields created by an electric signal travelling along the signal carrying conductor without resetting its dedicated feedback loop” on lines 3-5 is indefinite.  At issue is that the metes and bounds of what would and would not be considered “sufficiently small” has not reasonably been defined in the application, and because such a feature is dependent on the application of the SQUID.  As such, it is unclear what would be considered sufficiently small because applicant has not reasonably conveyed the metes and bounds of this phrase, and because the actual value will vary based on the manner in which the SQUID is used, it is unclear what would and would not be considered sufficiently small as claimed.
The phrase “said dedicated feedback loop configured to communicate a coarse FLL output over a coarse channel to the signal processing back end; and wherein signal processing back end is configured to use the coarse FLL to reconstruct decoupled FLL outputs from other channels” on lines 5-9 is indefinite.  Claim 5 has already recited a plurality of flux locked loop outputs which reasonably includes all FLL outputs.  Applicant is however distinctly reciting a coarse FLL output from the outputs of claim 5 but where it cannot be distinct.  As such, the above phrase is indefinite because the relationship between the outputs is unclear.
As to Claim 13,
The phrase “wherein the SQUID includes a plurality of SQUIDs, each with different effective areas, one or more of said plurality of SQUIDs each including a dedicated feedback loop and dedicated switching configured to engage/disengage said dedicated feedback loop” on e. A single SQUID cannot include plural SQUIDS.  As such, the above phrase is indefinite because it is unclear how the SQUID includes more than one SQUID. 
As to Claim 14,
The phrase “said coarse SQUID being sized sufficiently small to sense an entirety of the magnetic fields created by an electric signal travelling along the signal carrying conductor without resetting its dedicated feedback loop” on lines 3-5 is indefinite.  At issue is that the metes and bounds of what would and would not be considered “sufficiently small” has not reasonably been defined in the application, and because such a feature is dependent on the application of the SQUID.  As such, it is unclear what would be considered sufficiently small because applicant has not reasonably conveyed the metes and bounds of this phrase, and because the actual value will vary based on the manner in which the SQUID is used, it is unclear what would and would not be considered sufficiently small as claimed.
As to Claim 17,
The phrase “wherein the SQUID includes a plurality of SQUIDs, each with different effective areas, one or more of said plurality of SQUIDs each including a dedicated feedback loop and dedicated switching configured to engage/disengage said dedicated feedback loop” on lines 2-5 is indefinite. A single SQUID cannot include plural SQUIDS.  As such, the above phrase is indefinite because it is unclear how the SQUID includes more than one SQUID. 
As to Claim 18,
The phrase “said coarse SQUID being sized sufficiently small to sense an entirety of the magnetic fields created by an electric signal travelling along the signal carrying conductor without resetting its dedicated feedback loop” on lines 3-5 is indefinite.  At issue is that the metes and bounds of what would and would not be considered “sufficiently small” has not 
As to Claims 6, 14, and 18,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 3, 4, 7, 8, 9, 10, 11, 12, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta (US 2002/0060635).
As to Claims 1, 2, 7, and 15,
Gupta discloses A transducer system / A signal receiver including A dynamic range module for a signal receiver, the signal receiver having an analog front end including a signal carrying conductor (note the device that receives the beam current including the external 
(Note: 
1) Claim 1 is directed towards “a dynamic range module” and thus the features following this phrase must be directed towards the module.  Applicant recites certain features in the claim directed towards the signal receiver, such as the receiver itself, an analog front end, a signal carrying conductor, and what the electric signal includes such as a weaker and stronger analog signal.  Because these features are not part of the dynamic range module, in light of the disclosure, these features are not positively recited in the claim.  Instead, only the dynamic range module and what it itself is configured to do is positively recited as the claim is directed towards the dynamic range module.  Thus, for example, the dynamic range module must have a SQUID 
2) Claim 7 is directed towards the signal receiver.  Similar to what was noted above, while the signal carrying conductor must be capable of carrying an electric signal having weaker and stronger analog signals, these signals are not part of the signal receiver itself and instead are signals detected by the receiver.  As such, the conductor must be capable of carrying the above signals, and the SQUID must be capable of detecting the signals in the claimed manner, but the signals themselves are not part of the receiver and are therefore not reasonably positively recited in the claim.  Claim 15 is directed towards a transducer and thus the above is equally applicable to claim 15.
3) As to Claim 2, Applicant is reciting features of the weaker and stronger signals, but the Examiner respectfully notes that these signals are not part of the actual dynamic range module.  While the system must be capable of detecting such signals in the claimed manner, the signals themselves are not positively required in the claim because they are not part of the actual dynamic range module.  Because Gupta discloses a system that can reasonably detect such signals, Gupta reasonably discloses the claim features.) )
As to Claims 3 and 8,
Gupta discloses wherein the linearization circuitry includes a feedback loop configured to convert a non-linear output signal of the SQUID into a linear output signal via a magnetic field generator configured to generate a counteracting magnetic flux opposite the magnetic fields sensed by the SQUID (Paragraphs [0070],[0073], note the feedback loop).
As to Claims 4 and 9,


 As to Claim 10,
Gupta discloses the signal carrying conductor is electrically coupled to the signal processing back end and is configured to conduct the electric signal from analog front end to the signal processing back end (Figures 3, 3A, 4, and 13 / note the conductor conducts the signal by way of the SQUID device to the back end).
As to Claim 11,
Gupta discloses the analog front end includes an antenna configured receive electromagnetic signals and convert said electromagnetic signals into the electric signal (Figure 4 / note the external pick-up loop as the antenna).
As to Claim 12,
Gupta discloses a transmitter; and wherein the antenna may receive electromagnetic signals transmitted by the transmitter (Figure 4 / note the device that generates the signal input is the transmitter and that the antenna is capable of receiving electromagnetic signals transmitted by the transmitter).
As to Claim 16,
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 5, 6, 13, 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 2002/0060635) in view of Penanen (US 7,323,869).
As to Claims 5, 6, 13, 14, 17, and 18, 
Gupta discloses the SQUID includes a plurality of SQUIDs, each with different effective areas (Figure 3 / note one SQUID has a feedback loop while the other does not and thus effectively have different areas because they have different resolutions), wherein the linearization circuitry includes a dedicated feedback loop and dedicated switching configured to engage/disengage said dedicated feedback loop (Paragraphs [0070],[0073], note the feedback loop and note the two channels of course and fine can be switched alternatively which functions as an engage and disengage switch to engage or disengage the channels), for each of one or more of the plurality of SQUIDS (Figure 3 / note that it is presumed that having one loop that is engaged/disengaged meets the claim requirements as applicant distinguishes “one” from “or more” in the claim), and that one of the SQUIDs is configured as a coarse SQUID being sized sufficiently small to sense an entirety of the magnetic fields created by an electric signal traveling along the signal carrying conductor without resetting its dedicated feedback loop (Figure 3 / note the Coarse current channel), and used for coarse resolution measurements and another SQUID is used for fine resolution measurements.
Gupta does not disclose the dynamic range module output signal includes a plurality of a flux locked loop outputs (FLL outputs) communicated over a plurality of channels, from each of the plurality of SQUIDs, respectively, wherein one of the plurality of SQUIDs is configured as a coarse SQUID having its dedicated feedback loop,  said dedicated feedback loop configured to 
Penanen discloses the dynamic range module output signal includes a plurality of a flux locked loop outputs (FLL outputs) (note the two modulation and feedback outputs) communicated over a plurality of channels, from each of the plurality of SQUIDs (12), (22), respectively (Figure 4), (Column 6, Lines 61-67), wherein one of the plurality of SQUIDs is configured as a coarse SQUID having its dedicated feedback loop (Figure 4),  said dedicated feedback loop configured to communicate a coarse FLL output over a coarse channel to the signal processing back end (Column 7, Lines 3-17 / note the system must have back end signal processing such as DACS or the readout circuitry); and wherein signal processing back end is configured to use the coarse FLL to reconstruct decoupled FLL outputs from other channels (Column 7, Lines 51-57 / note the cause FLL output is used with the fine output to generate a combined to produce a complete dynamic range).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Gupta to include the dynamic range module output signal includes a plurality of a flux locked loop outputs (FLL outputs) communicated over a plurality of channels, from each of the plurality of SQUIDs, respectively, wherein one of the plurality of SQUIDs is configured as a coarse SQUID having its dedicated feedback loop,  said dedicated feedback loop configured to communicate a coarse FLL output over a coarse channel to the signal processing back end; and wherein signal processing back end is configured to use the coarse FLL to reconstruct decoupled FLL outputs from other channels as taught by Penanen in order to advantageously allow the readout of the individual SQUID sensors to be done simultaneously .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 1) US 11,005,024 to Kornev et al. which discloses the use of SQUIDs to detect an input RF signal, 2) US 10,295,614 to Leese de Escobar et al. which discloses using SQUIDs of different sizes, and 3) US 5,469,057 to Robinson which discloses extending the dynamic range of a SQUID device using a loop.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858